DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0209138 (“Kachi”) in view of U.S. Patent Pub. 2010/0026760 (“Matsuo”).
Claim 1
Kachi discloses a liquid discharging head, comprising: a nozzle configured to discharge liquid (nozzle 12); a pressure chamber communicated with the nozzle (pressure chamber 14); a narrow part (narrow part 18); an individual channel communicated with the pressure chamber through the narrow part, which is smaller than the individual channel (Fig. 2, channel 16); a common channel communicated with the individual channel (paragraph [0069], ink supply 
Kachi does not appear to explicitly disclose a monomolecular film is formed at inner walls of the nozzle, the pressure chamber, the narrow part, the diaphragm, and the individual channel, the monomolecular film being lyophilic to the liquid discharged through the liquid discharging head. 
	Matsuo discloses a similar piezoelectric ink jet actuator including a monomolecular lyophilic film (paragraphs [0113-0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a monomolecular lyophilic film, as disclosed by Matsuo, into the device of Kachi, such that the monomolecular film is formed at inner walls of the nozzle, the pressure chamber, the narrow part, the diaphragm, and the individual channel, the monomolecular film being lyophilic to the liquid discharged through the liquid discharging head, for the purpose of minimizing the generation of bubbles in the ink stored in the liquid interior (Matsuo, paragraph [0113]).

Claim 2
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, wherein the monomolecular film is a self-organizing monomolecular film (Matsuo, paragraphs [0113-0120]).

Claim 3
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, wherein the monomolecular film has a thickness of 50 nm or smaller (Matsuo, paragraph [0197-0199], 20 nm). 

Claim 4
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, wherein the monomolecular film is provided to cover a metal oxide film (Matsuo, paragraphs [0110-0113]).

Claim 6
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, wherein an outer surface of the nozzle has a liquid repellency to the liquid (Matsuo, paragraph [0183]). 

Claim 8
Kachi in view of Matsuo discloses an ink-jet apparatus, comprising: the liquid discharging head according to claim 1 (Kachi, Fig. 2); a drive controlling part configured to generate a drive voltage signal applied to the energy generation element and to control an ink discharging operation of the liquid discharging head (Kachi, switching IC 23); and a conveying part configured to cause a relative movement of the liquid discharging head and a paint target medium (Kachi, Fig. 13). 

Claim 9
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, wherein the narrow part is smaller than the pressure chamber (Kachi, Fig. 2). 

Clam 10
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1, the narrow part includes (i) a first narrow part that is smaller than the first individual channel, and (ii) a second narrow part that is smaller than the second individual channel, the first narrow part being opposite to the second narrow part with respect to the pressure chamber (Kachi, Fig. 2, left and right side channels 18), the monomolecular film, which is lyophilic to the liquid being discharged through the liquid discharging head, is formed at inner walls of the first individual channel, the second individual channel, the first narrow part, and the second narrow part (Matsuo, paragraphs [0113-0120], coating on the interior surfaces).
	Kachi in view of Matsuo discloses a narrow part and pressure chambers made in plurality but does not appear to explicitly disclose wherein the individual channel includes a first individual channel and a second individual channel, both of the first individual channel and the second individual channel being communicated with the common channel, and the first individual channel is communicated with the pressure chamber through the first narrow part, the second individual channel is communicated with the pressure chamber through the second narrow part.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the individual channel such that a separate channel is provided to each narrow part, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 

Claim 11
Kachi in view of Matsuo discloses the liquid discharging head according to claim 10, wherein each of the first narrow part and the second narrow part is smaller than the pressure chamber (Kachi, Fig. 2). 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0209138 (“Kachi”) in view of U.S. Patent Pub. 2010/0026760 (“Matsuo”), further in view of U.S. Patent Pub. 2004/0125169 (“Nakagawa”).
Claim 5
Kachi in view of Matsuo discloses the liquid discharging head according to claim 1. 
Kachi in view of Matsuo does not appear to explicitly disclose wherein the inner walls of the nozzle, the pressure chamber, the narrow part, and the individual channel have a static contact angle greater than a receding contact angle with respect to the liquid.
Nakagawa discloses a similar structure and preparation of an ink jet head including a water repellent monomolecular film and larger static contact angle (paragraph [0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a static contact angle greater than a receding contact angle with respect to the liquid, as disclosed by Nakagawa, into the device of Kachi in view of Matsuo, for the purpose of providing a surface with improved ink repellency (Nakagawa, paragraph [0347]).

Claim 7
Kachi in view of Matsuo discloses the liquid discharging head according to claim 6.
Kachi in view of Matsuo does not appear to explicitly disclose wherein the outer surface of the nozzle has a receding contact angle of 30 degrees or greater with respect to the liquid. 
Nakagawa discloses a similar structure and preparation of an ink jet head including a water repellent monomolecular film and specifies a receding contact angle of 70 degrees (paragraph [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the outer surface of the nozzle has a receding contact angle of 30 degrees or greater with respect to the liquid, as disclosed by Nakagawa, into the device of Kachi in view of Matsuo, for the purpose of providing a surface with improved ink repellency (Nakagawa, paragraph [0219]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.